EX-99.77J REVALUATN Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended May 31, 2011, the Cookson Peirce Core Equity Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital $1 The reclassifications have no effect on net assets or net asset value per share. For the year ended May 31, 2011, the Grubb & Ellis AGA Realty Income Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital The reclassifications have no effect on net assets or net asset value per share. For the year ended May 31, 2011, the Grubb & Ellis AGA U.S. Realty Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital The reclassifications have no effect on net assets or net asset value per share. For the year ended May 31, 2011, the Grubb & Ellis AGA International Realty Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital The reclassifications have no effect on net assets or net asset value per share. For the period ended May 31, 2011, the Barrett Growth Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital $- The reclassifications have no effect on net assets or net asset value per share. For the period ended May 31, 2011, the Jensen Value Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital The reclassifications have no effect on net assets or net asset value per share. For the period ended May 31, 2011, the Heartland International Small Cap Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital $- The reclassifications have no effect on net assets or net asset value per share.
